ON Petition for Rehearing.
GIDEON, J.
Respondent has filed a petition for rehearing in which it is strenuously insisted that the court erred in holding that, as there is no reply made to the allegations of the counterclaim appearing in the judgment roll, this court was wrong in accepting the allegations as admitted facts. Respondent 7 contends that, inasmuch as the plaintiff went to trial without a reply to the counterclaim, a reply was therefore waived, and numerous authorities are cited in support of that contention. That question or contention is presented for the first time in the petition for rehearing. Appeal was perfected and transcript filed in this court on June 19, 1917. Thereafter, the abstract was filed, and the appellant filed his brief *498on-October 17th. The case was argued on October 18th and submitted, and the respondent was then given time to file his brief. Thereafter, on October 20th, the respondent’s motion to strike the bill of exceptions was granted, and that left the appeal to be heard and determined upon the judgment roll. On November 10th respondent appeared in this court, and presented a certificate from the clerk of the district court, indicating that on the 7th day of November, 1917, counsel had obtained an order from the district court in which respondent was authorized to file a reply nunc pro tunc to the counterclaim, and that was submitted to this court on November 10th, based upon a motion to make the reply part of the judgment roll. Thereafter, on November 14th, respondent, within the time allowed, filed his brief. In the brief, counsel challenged the sufficiency of the assignments, but his chief argument and principal contention was that the counterclaim did not state facts sufficient to entitle the defendant to any relief, either affirmatively or as a defense. The case was considered upon the points presented in the argument, and this court held adversely to respondent’s contention. Nowhere in his brief or in the oral argument was there any intimation or contention that the appellant had waived a reply to the allegations of the counterclaim. On the contrary, it was, at least by inference, admitted that if this court did not permit the filing of the reply allowed by the district court on November 7th, the case would be considered upon the admitted facts as contained in the counterclaim, and counsel proceeded to argue and have the case determined upon those questions. Now, for the first time, we are presented with a new theory. Counsel ought to at least be consistent. We considered the questions argued by counsel, and decided the case on the theory contended for by him, and he will not now be permitted to present to this court a new theory or contention which was neither in the record as it was before this court nor in the arguments made. Under the circumstances we do not feel called upon to pass upon the question as to whether appellant might not or did not waive the filing of reply.
In addition, as we view the case, after all it is immaterial *499whether a reply be deemed to have been waived or not. The jury impaneled by the court found the facts in favor of the counterclaim. The court below, when rendering its findings, did not pass upon the facts at all as found by 8 the jury, but erroneously assumed that the evidence offered by the defendant was incompetent because it tended to vary and contradict a written contract. If the court had found in favor of the respondent on the evidence, and had found facts not in accord with the jury’s findings, then a different question would be presented to this court. But the court’s ruling excluding the testimony left the jury’s findings intact and unimpeached, and in legal effect adopted such findings as being supported by the evidence, if such evidence was admissible.
It is further insisted that the opinion of the court in effect holds that the verdict of a jury in an equity case is final and binding upon the chancellor.. No such statement is contained in the opinion; neither can such conclusion be fairly made from the opinion as written. What we did hold 9 and do hold is that the facts as stated in the counterclaim, and which were treated as admitted by counsel in his argument, if the reply was not permitted to be filed, were sufficient as matters of law to prevent a recovery on the part of the plaintiff. Had the court sought to disregard the findings of the jury as not agreeing with his conclusions of what the testimony established, it is needless to say that the court was in no sense bound by the jury’s findings, and could have made such findings as the court thought the testimony warranted.
In the counterclaim in question it is alleged that the defendant was induced to place his name to the contract, sought to be enforced, by the false and fraudulent representations of the plaintiff, respondent, and which false and fraudulent representations were made with the intent and 10 purpose of inducing defendant to sign the contract. The jury’s findings support those allegations. It has been considered an elementary proposition that fraud vitiated all contracts when established, and that any one induced to make *500a contract by false representations could be relieved from the burden thereof by a court of equity. Such in short is the holding of this court in its opinion in this case. That principle of law has been usually recognized by all courts and text-writers, and we do not feel disposed to depart from a rule founded, as it is, upon ordinary common honesty.
The petition for rehearing is denied.
FRICK, C. J., and McCARTY, CORFMAN, and THURMAN, JJ., concur.